          Case 1:19-cr-00768-ER Document 1 Filed 12/13/18 Page 1 of 3
                                                                 ORIGINAL
Approved:
             SARAH MORTAZAVI
             Assistant United States Attorney

Before:      HONORABLE JAMES L. COTT
             United States Magistrate Judge
             Southern District of New York



UNITED STATES OF AMERICA

     - v.    -                                  Violations of 8 U.S.C.
                                                § 1326 (a)
AUSENCIO NAZARIO ORTIZ,
                                                COUNTY OF OFFENSE:
                                                NEW YORK
                  Defendant.

                                          X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          BYUNG K. KIM, being duly sworn, deposes and says that
he is a Deportation Officer with the United States Department of
Homeland Security, Immigration and Customs Enforcement, and
charges as follows:

                                 COUNT ONE
                             (Illegal Reentry)

          1.   From at least on or about June 25, 2018, in the
Southern District of New York and elsewhere, AUSENCIO NAZARIO
ORTIZ, the defendant, being an alien, unlawfully did enter, and
was found in, the United States, after having been removed from
the United States, without having obtained the express consent
of the Attorney General of the United States or his successor,
the Secretary for the Department of Homeland Security, to
reapply for admission.

            (Title 8, United States Code, Sections 1326(a) .)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

             2.   I am a Deportation Officer with the United States
D~p~.tm~ni    of Homeland Security, Immigration and Customs

                                      1
        Case 1:19-cr-00768-ER Document 1 Filed 12/13/18 Page 2 of 3



Enforcement ("ICE"), and I have been personally involved in the
investigation of this matter. This affidavit is based in part
upon my conversations with law enforcement agents and others and
my examination of reports and records. Because this affidavit
is being submitted for the limited purpose of establishing
probable cause, it does not include all the facts that I have
learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.    From my review of ICE records regarding AUSENCIO
NAZARIO ORTIZ, the defendant, I have learned, among other
things, the following:

               a.   NAZARIO ORTIZ is a native and citizen of
Mexico and is not and has never been a citizen of the United
States.

               b.   At least in or about April 2013, NAZARIO
ORTIZ entered the United States within 100 air miles of the
United States-Mexico border. NAZARIO ORTIZ did not have legal
status to enter the United States.

               c.   On or about May 1, 2013, AUSENCIO NAZARIO
ORTIZ, the defendant, was removed from the United States ("May
Removal").

               d.   At least on or about July 8, 2013, NAZARIO
ORTIZ entered the United States within 100 air miles of the
United States-Mexico border. NAZARIO ORTIZ did not have legal
status to enter the United States.

               e.   On or about July 9, 2013, AUSENCIO NAZARIO
ORTIZ, the defendant, was removed from the United States ("July
Removal").

               f.   On or about October 17, 2013, NAZARIO ORTIZ
entered the United States within 100 air miles of the United
States-Mexico border. NAZARIO ORTIZ did not have legal status
to enter the United States.

               g.    On or about October 19, 2013, AUSENCIO
NAZARIO ORTIZ, the defendant, was removed from the United States
("October Removal").




                                    2
-           Case 1:19-cr-00768-ER Document 1 Filed 12/13/18 Page 3 of 3



              4.   Based on my review of records, I know that on or
    about June 25, 2018, AUSENCIO NAZARIO ORTIZ, the defendant, was
    arrested by the New York City Police Department ("NYPD") for
    attempted robbery in the second degree, in violation of New York
    Penal Law ("NYPL") 160.10, assault in the third degree, in
    violation of NYPL 120, and harassment in the second degree, in
    violation of NYPD 240.26 ("2018 NYPD Arrest").

              5.   I have reviewed a report prepared by a trained
    fingerprint examiner working for ICE who compared the
    fingerprint impressions taken of AUSENCIO NAZARIO ORTIZ, the
    defendant: on or about May 1, 2013 in connection with NAZARIO
    ORTIZ's May Removal; on or about July 9, 2013, in connection
    with NAZARIO ORTIZ's July Removal; on or about October 19, 2013,
    in connection with NAZARIO ORTIZ's October Removal; and on or
    about June 25, 2018, in connection with NAZARIO ORTIZ's 2018
    NYPD Arrest. The fingerprint impressions were linked to one and
    the same person, AUSENCIO NAZARIO ORTIZ, the defendant.

              6.   Based on my participation in this investigation,
    I know that a search of all relevant Department of Homeland
    Security indices has confirmed that, following his removal from
    the United States on or about October 19, 2013, AUSENCIO NAZARIO
    ORTIZ, the defendant,  never obtained the express consent of the
    Attorney General of the United States, or the Secretary for the
    Department of Homeland Security, to reapply for admission to the
    United States.

              WHEREFORE I respectfully request that a warrant be
    issued for the arrest of AUSENCIO NAZARIO ORTIZ, the defendant,
    and that he be arrested, and imprisoned or bailed, as the case
    may be.


                                       ~--
                                   BYUNG K. KIM
                                   Deportation Officer
                                   Immigration and Customs Enforcement




                                        3
